         Case 2:19-cv-10696-WBV-JVM Document 152 Filed 11/04/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA



RONALD J. HOF, IN HIS CAPACITY                                CIVIL ACTION
AS CHAPTER TRUSTEE OF THE
BANKRUPTCY ESTATE OF
FOODSERVICEWAREHOUSE.COM, LLC

VERSUS                                                        NO. 19-10696

LAPORTE, A PROFESSIONAL                                       SECTION D (1)
ACCOUNTING CORPORATION, ET AL.


                                             ORDER

          Before the Court is Plaintiff Ronald J. Hof’s Motion in Limine to Limit

Testimony of Joseph Simms, Pete Vincent, and Neil Ferrari, and to Limit the

Admissibility of Accounting Review Panel Opinion. 1                     Defendant LaPorte, A

Professional Accounting Corporation, filed an Opposition. 2 Because Louisiana law

mandates the admission of the Opinion and the testimony at issue, and because the

Panelists’ testimony passes muster under Federal Rule of Evidence 702, the Court

denies the Motion.

    I.       FACTUAL BACKGROUND

          This is an accounting malpractice case. LaPorte, A Professional Accounting

Corporation (“LaPorte”), is a Louisiana accounting firm. LaPorte was hired as an




1 R. Doc. 81.
2 R. Doc. 99. The Court notes that the parties also filed Supplemental Memoranda. See R. Doc. 125
(Hof); R. Doc. 131 (LaPorte). The Court does not consider these memoranda in reaching its conclusions
in this Order.
      Case 2:19-cv-10696-WBV-JVM Document 152 Filed 11/04/20 Page 2 of 9




independent auditor for FoodServiceWarehouse.Com, LLC, (“FSW”). 3              LaPorte

conducted independent audits of FSW for both 2013 and 2014. 4 Ronald Hof, Trustee

for FSW’s bankruptcy estate, alleges that LaPorte failed to conduct these audits

properly, resulting in significant damage and ultimately the bankruptcy of FSW. 5 It

is these allegations of professional negligence that underly the current dispute.

        Before filing the instant suit, Plaintiff filed a complaint with the Society of

Louisiana Certified Public Accountants. 6 In this instance, the Panel was comprised

of three CPAs:        Joseph Simms, Pete Vincent, and Neil Ferrari (collectively, the

“Panelists”). 7 Hof contended that LaPorte’s performance was deficient as to both the

2013 and 2014 audits of FSW. 8 The Panel issued an opinion finding that LaPorte

exercised due care and diligence and complied with generally accepted auditing

standards with respect to the audit of Foodservicewarehouse.com, LLC for the years

ending December 31, 2013, and December 31, 2014 (the “Opinion”). 9

        On February 28, 2019, the day after the Panel issued its opinion, Vincent

emailed Ferrari and Simms stating:

                “We did not review any 2013 workpapers. Should we be
                rendering an opinion on 2013? Remember the Plantiff’s
                [sic] attorney specifically asked us if we examined any 2013
                workpapers? We responded no. Should we change our
                opinion to “…for the year ended December 31, 2014. We
                were not provided sufficient information to render an
                opinion on December 31, 2013.” The problem with this
                statement is that Rocky asked us at the beginning of the

3 See R. Doc. 1-3 at 3 ¶ 8.
4 R. Doc. 1-3 at 4 ¶ 11, 5 ¶ 15.
5 See generally R. Doc. 1-3.
6 See R. Doc. 99-1.
7 See R. Doc. 99-3.
8 R. Doc. 99-1.
9 R. Doc. 99-3.
      Case 2:19-cv-10696-WBV-JVM Document 152 Filed 11/04/20 Page 3 of 9




                 call before the other attorneys got on the call if we had all
                 the information we needed to render an opinion and we
                 said yes. Your thoughts.” 10

        Simms responded “Good point, I think we should restrict to 2014 based on

that.” 11 And Ferrari replied “Maybe our opinion should be changed a bit to something

like this: Based on the information provided to us, the plaintiff did not prove that

Laporte committed malpractice with respect to its audit of the FSW financial

statements for the years ending Dec 31, 2014 and 2013.” 12

        Simms and Vincent were each deposed in this matter. At Simms’s deposition,

he testified that he had not seen anything that indicates that LaPorte did not meet

its standard of care in its 2013 audit, and that he stands by his opinion today. 13 He

also testified that he did not specifically recall seeing the work papers for FSW’s 2013

audit, and that if they were not included in the submission, he could not have

rendered an opinion on the 2013 audit. 14 At Vincent’s deposition, he testified that he

was given work papers that supported his opinion for both 2013 and 2014, and that

he likewise stood by his opinion. 15 But he also testified that what he suggested in his

email “is a better expression of the opinion.” 16

        Plaintiff now moves to redact the Opinion as to the 2013 audit and to limit the

testimony of Simms, Vincent, and Ferrari as to the 2013 audit. 17 Plaintiff argues



10 R. Doc. 81-3 at 1-2.
11 Id. at 1.
12 Id. at 1.
13 R. Doc. 99-4 at 3.
14 R. Doc. 81-4.
15 R. Doc. 99-5 at 2, 4.
16 R. Doc. 81-5 at 5.
17 R. Doc. 81.
       Case 2:19-cv-10696-WBV-JVM Document 152 Filed 11/04/20 Page 4 of 9




that the Panelists’ testimony cannot be based on sufficient facts or data or reliable

methods as the email between the Panelists suggests the Panelists lacked sufficient

documentation to come to a conclusion about the 2013 audit. Plaintiff further seeks

to have the Panel’s opinion redacted so as to reference only the 2014 audit.

           Defendant LaPorte has filed an Opposition to Plaintiff’s Motion. 18 LaPorte

first argues that the testimony of the Panel, as well as the Opinion, are statutorily

admissible. Defendant further argues that the depositions of Simms and Vincent

make clear they had sufficient information on which to base their opinions regarding

the 2013 audit. Finally, Defendant contends it was Plaintiff’s responsibility to supply

the panelists with sufficient information by which to review the audits, that any

motion to exclude Ferarri is premature as he has not been deposed, and if the Court

excludes the testimony of the panelists, it should likewise exclude the testimony of

some of Plaintiff’s experts.

     II.      LEGAL STANDARD

           When expert testimony is challenged, the party seeking to present the

testimony has the burden of proving, by a preponderance of the evidence, that the

testimony satisfies Federal Rule of Evidence 702. 19 Rule 702, which governs the

admissibility of expert testimony, 20 provides the following:

                 A witness who is qualified as an expert by knowledge, skill,
                 experience, training, or education may testify in the form
                 of an opinion or otherwise if:


18 R. Doc. 99.
19 Moore v. Ashland Chemical Inc., 151 F.3d 269, 276 (5th Cir. 1998).
20 In re Chinese Manufactured Drywall Products Liability Litigation, Civ. A. No. 09-6687, 2010 WL

8368083, at *2 (E.D. La. Feb. 17, 2010).
       Case 2:19-cv-10696-WBV-JVM Document 152 Filed 11/04/20 Page 5 of 9




                        (a) The expert’s scientific, technical, or other
                            specialized knowledge will help the trier of fact
                            to understand the evidence or to determine a fact
                            in issue;
                        (b) The testimony is based on sufficient facts or data;
                        (c) The testimony is the product of reliable
                            principles and methods; and
                        (d) The expert has reliably applied the principles
                            and methods to the facts of the case. 21

The current version of Rule 702 reflects the Supreme Court’s decisions in Daubert v.

Merrell Dow Pharmaceuticals, Inc. 22 and Kumho Tire Co. v. Carmichael. 23 The

threshold inquiry in determining whether an individual may offer expert testimony

under Rule 702 is whether the individual possesses the requisite qualifications to

render an opinion on a particular subject matter. 24 After defining the permissible

scope of the expert’s testimony, the court must determine whether the opinions are

reliable and relevant before they can be admitted. 25 The purpose of Daubert is “to

ensure that only reliable and relevant expert testimony is presented to the jury.” 26

     III.   ANALYSIS

        Before considering Plaintiff’s Daubert challenge, the Court first addresses the

threshold question of whether the Opinion of the Panelists must be admitted

pursuant to Louisiana law, notwithstanding the Plaintiff’s Daubert challenge.

Louisiana law provides that: “Any report of the expert opinion reached by the public



21 Fed. R. Evid. 702.
22 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).
23 526 U.S. 137, 119 S.Ct. 1167, 143 L.Ed.2d 238 (1999).
24 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 798 (E.D. La. 2011).
25 United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010) (citing Daubert, 509 U.S. at 592-93, 113

S.Ct. 2786).
26 Rushing v. Kansas City Southern Ry. Co., 185 F.3d 496, 506 (5th Cir. 1999) (superseded by statute

on other grounds) (citing Daubert, 509 U.S. at 590-93, 113 S.Ct. 2786).
     Case 2:19-cv-10696-WBV-JVM Document 152 Filed 11/04/20 Page 6 of 9




accountant review panel shall be admissible as evidence in any action subsequently

brought by claimant in a court of law, but such expert opinion shall not be conclusive

and either party shall have the right to call, at his cost, any member of the public

accountant review panel as a witness.” 27 In short, Louisiana law by its plain text

expressly requires the Court to admit the Panel’s opinion, notwithstanding Plaintiff’s

Daubert attack. Indeed, other courts have found that identical language of a similar

statute dealing with a Medical Review Panel Opinion 28 is dispositive and shields the

Panel’s Opinion from exclusion under Daubert. 29

       The Court notes that Louisiana courts have excluded professional panel

opinions and testimony under certain circumstances. For example, the state court in

Matranga v. Parish Anesthesia of Jefferson, LLC, 30 which Plaintiffs rely on in support

of their Motion, held that notwithstanding the Medical Review Panel statute, “as with

any other expert testimony, the Medical Review Panel Opinion is subject to review

and a trial court may reject it as inadmissible.” 31 But that case, and the Louisiana

Supreme Court case it cites to for that proposition, 32 did not deal with Daubert

challenges. Rather, these cases dealt with situations where the Medical Review

Panel exceeded its statutory authority by including factual findings and crediting the




27 La. R.S. 37:120 (emphasis added).
28 La. R.S. 40:1231.8(H).
29 Dade v. Clayton, No. 12-680, 2013 WL 6145710, at *3 (W.D. La. May 10, 2013); Paz v. Our Lady of

Lourdes Med. Ctr., No. 01-2693, 2005 WL 6201454, at *1 (W.D. La. Feb. 28, 2005); Logan v. Schwab,
No. 2014-CA-0591, 2015 WL 4093911, at *4 (La. App. 4 Cir. July 7, 2015), rev’d on other grounds, 193
So. 3d 118 (La. 2016).
30 170 So.3d 1077 (La. App 5 Cir. 2015).
31 Matranga, 170 So.3d at 1092 (citing McGlothlin v. Christus St. Patrick Hosp., 65 So.3d 1218, 1227

(La. 2011)).
32 McGlothlin 65 So.3d 1218.
      Case 2:19-cv-10696-WBV-JVM Document 152 Filed 11/04/20 Page 7 of 9




evidence of one party over the other. The Medical Review Panel statute, like the

Accounting Review Panel statute 33 specifically forbids this. That statute states that

where a material issue of fact that does not requires expert opinion exists, the panel

must     “simply    acknowledge        the    material     issue    and    defer    to   factfinders

consideration.” 34 Here, the Panel did not exceed its statutory authority by issuing an

opinion on a disputed material fact, but rather issued an expert opinion that Plaintiff

contends is unreliable. Matranga and McGlothlin are therefore distinguishable.

Indeed, in light of the statutory scheme that sets a process by which qualified certified

public accountants must be selected for the board, 35 and allows for evidence to be

submitted by either party, 36 it makes sense that the statute’s command that a panel’s

opinion and testimony be admissible applies to prevent to attacks on reliability of an

opinion under Daubert.

       Although Louisiana law requires admission of the Panelists’ Opinion, the

Court further considers Plaintiff’s Daubert challenge seeking to exclude the Panelists’

testimony on the merits. 37          Here, Hof does not challenge the qualifications or

expertise of the Panelists. Rather, the thrust of Plaintiff’s argument is that the

Panelists’ testimony should be limited or excluded because it is alleged that the

Panelists lacked sufficient documentation regarding the 2013 audit to come to the

conclusion that LaPorte exercised due care and diligence and complied with generally


33 La. R.S. 37:119(3).
34 McGlothlin, 65 So.3d at 1229.
35 La. R.S. 37:111 (process for selection); La. R.S. 37:112 (required qualifications).
36 La. R.S. 37:116.
37 Other courts that have found a similar Louisiana statute dispositive have also proceeded to consider

a Daubert motion on the merits. See Dade v. Clayton, 2013 WL 6145710, at *3; Paz v. Our Lady of
Lourdes Med. Ctr., 2005 WL 6201454, at *1; Logan v. Schwab, 2015 WL 4093911, at *4.
      Case 2:19-cv-10696-WBV-JVM Document 152 Filed 11/04/20 Page 8 of 9




acceptable auditing standards with respect to that audit. The Court notes that both

Panelists that were deposed testified under oath that they stood by their Opinion,

including their conclusion regarding the 2013 audit. 38 Indeed, Vincent specifically

testified that the work papers supported the Opinion as to the 2013 audit. 39

Moreover, LaPorte’s Response to Hof’s Complaint to the Panel explicitly references

the 2013 audit. 40 Further, Louisiana law gave Plaintiff himself the opportunity to

provide the Panelists with additional materials for their review before rendering an

opinion. 41 Given this evidence, the Court finds that the Panelists’ testimony is based

on sufficient facts and data and involves reliable principles such that it passes muster

under Federal Rule of Evidence 702. Plaintiff may instead use the information that

he argues merits exclusion of the Panelists’ Opinion and testimony in vigorous cross-

examination to undermine the Panelists’ Opinion and testimony, as is the default

practice in our adversary system. 42




38 R. Doc. 99-4 at 3 (Simms); R. Doc. 99-5 at 4 (Vincent).
39 R. Doc. 99-5 at 5-6.
40 See R. Doc. 99-2 at 4 (“To further establish and delineate the responsibilities of FSW during the

audit, LaPorte required that FSW’s management issue its own letter confirming that FSW
management understood the scope of the audit and the responsibilities of each party at the conclusion
of the 2014 and 2013 audits.”); at 8 (“The audited 2014 and 2013 financial statements properly reflect
and disclose this adjustment.”); at 14 (“LaPorte’s audit of FSW’s financial statements for the years
ending December 31, 2013 and December 31, 2014, met the standard of care for auditors practicing in
accordance with generally accepted auditing standards at all times.”).
41 La. R.S. 37:116(A) (“The evidence to be considered by the public accountant review panel shall be

promptly submitted by the respective parties in written form only.”).
42 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 596 (1993) (“Vigorous cross-

examination, presentation of contrary evidence, and careful instruction on the burden of proof are the
traditional and appropriate means of attacking shaky but admissible evidence.”).
    Case 2:19-cv-10696-WBV-JVM Document 152 Filed 11/04/20 Page 9 of 9




   IV.      CONCLUSION

         IT IS HEREBY ORDERED that Plaintiff’s Motion in Limine to Limit

Testimony of Joseph Simms, Pete Vincent, and Neil Ferrari, and to Limit the

Admissibility of Account Review Panel Opinion is DENIED.

         New Orleans, Louisiana, November 4, 2020.



                                           ______________________________________
                                           WENDY B. VITTER
                                           UNITED STATES DISTRICT JUDGE
